

117 S1875 IS: Veterans' Emergency Care Claims Parity Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1875IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide a deadline of 180 days for the filing of claims for payment for emergency treatment furnished to veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans' Emergency Care Claims Parity Act.2.Claims for payment from Department of Veterans Affairs for emergency treatment furnished to veterans(a)Treatment for non-Service-Connected disabilities(1)In generalSection 1725 of title 38, United States Code, is amended— (A)by redesignating subsection (f) as subsection (h); and (B)by inserting after subsection (e) the following new subsections (f) and (g): (f)Submittal of claims for direct paymentAn individual or entity seeking payment under subsection (a)(2) for treatment provided to a veteran in lieu of reimbursement to the veteran shall submit a claim for such payment not later than 180 days after the latest date on which such treatment was provided.(g)Hold harmlessNo veteran described in subsection (b) may be held liable for payment for emergency treatment described in such subsection if— (1)a claim for direct payment was submitted by an individual or entity under subsection (f); and(2)such claim was submitted after the deadline established by such subsection due to—(A)an administrative error made by the individual or entity, such as submission of the claim to the wrong Federal agency; or (B)an administrative error made by the Department, such as misplacement of a paper claim or deletion of an electronic claim..(b)Treatment for and in connection with service-Connected disabilitiesSection 1728(b) of such title is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B); (2)in the matter preceding subparagraph (A), as redesignated by paragraph (1), by striking In any case and inserting (1) In any case; (3)by adding at the end the following new paragraph:(2)An individual or entity seeking payment under paragraph (1) for treatment provided to a veteran in lieu of reimbursement to the veteran shall submit a claim for such payment not later than 180 days after the latest date on which such treatment was provided.; (4)by redesignating subsection (c) as subsection (d); and (5)by inserting after subsection (b) the following new subsection (c): (c)No veteran described in subsection (a) may be held liable for payment for emergency treatment described in such subsection if—(1)a claim for direct payment was submitted by an individual or entity under subsection (b)(2); and(2)such claim was submitted after the deadline established by such subsection due to—(A)an administrative error made by the individual or entity, such as submission of the claim to the wrong Federal agency; or(B)an administrative error made by the Department, such as misplacement of a paper claim or deletion of an electronic claim..(c)Conforming amendmentsSuch title is amended—(1)in section 1705A(d), by striking section 1725(f) and inserting section 1725(h);(2)in section 1725(b)(3)(B), by striking subsection (f)(2)(B) or (f)(2)(C) and inserting subsection (h)(2)(B) or (h)(2)(C); (3)in section 1728(d), as redesignated by subsection (b)(4), by striking section 1725(f)(1) and inserting section 1725(h)(1); (4)in section 1781(a)(4), by striking section 1725(f) and inserting section 1725(h); and (5)in section 1787(b)(3), by striking section 1725(f) and inserting section 1725(h).3.Publication of clarifying information for non-Department of Veterans Affairs providers(a)In generalThe Secretary of Veterans Affairs shall publish on one or more publicly available internet websites of the Department of Veterans Affairs, including the main internet website regarding emergency care authorization for non-Department providers, the following information: (1)A summary table or similar resource that provides a list of all authorities of the Department to authorize emergency care from non-Department providers and, for each such authority, the corresponding deadline for submission of claims.(2)An illustrated summary of steps, such as a process map, with a checklist for the submission of clean claims that non-Department providers can follow to assure compliance with the claims-filing process of the Department. (3)Contact information for the appropriate office or service line of the Department to address process questions from non-Department providers.(b)Periodic reviewNot less frequently than once every 180 days, the Secretary shall review the information published under subsection (a) to ensure that such information is current.(c)Clean claims definedIn this section, the term clean claims means clean electronic claims and clean paper claims (as those terms are defined in section 1703D(i) of title 38, United States Code). 